Title: To James Madison from Alexander James Dallas, 5 December 1816
From: Dallas, Alexander James
To: Madison, James



5 Dec. 1816.

I have received, my dear Sir, your invaluable communication of the 3d. instant.  It is not in my power to express the Sense, which I entertain of the notice taken of my services in the Treasury.  For my own day, it will Serve as a Shield against the assaults of the envious, malicious, and inimical; and for the days of my Children, it will not be the least precious portion of their inheritance.  They already speak of it with delight and gratitude.  Accept, then, my best, best, thanks.
You will have a busy session; but it is the closing Scene of your political career; and you have well described the noble reflections, with which it teems, for the happiness and the honor of your retirement.  May you live yet many years to enjoy them!
Mrs. Dallas and my family beg me to join to my best respects, their cordial assurances of affectionate attachment for Mrs. Madison and you.  I am, Dear Sir, with every Sentiment of esteem & respect, Yr. obliged & faithful

A. J. Dallas

